Case: 3:16-cr-00098-TMR-MRM Doc #: 33 Filed: 06/02/20 Page: 1 of 5 PAGEID #: 107




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,            :       Case No. 3:16-cr-098
                                                             Also Case No. 3:20-cv-204

                                                             District Judge Thomas M. Rose
       -   vs   -                                            Magistrate Judge Michael R. Merz

DAVID ANTHONY McCOMB, JR.,

                               Defendant.            :



                       REPORT AND RECOMMENDATIONS


        This criminal case is before the Court on Defendant’s Motion to Vacate under 28 U.S.C.

§ 2255 (ECF No. 32). Defendant asserts his guilty plea and conviction must be vacated because

of the Supreme Court’s decision in Rehaif v. United States, 588 U.S. ___, 139 S. Ct. 2191 (2019).

§ 2255 motions are automatically referred to the undersigned Magistrate Judge under General

Order Day 13-01.

       The Motion to Vacate is before the Court for initial review pursuant to Rule 4(b) of the

Rules Governing § 2255 Proceedings which provides:

                The judge who receives the motion must promptly examine it. If it
                plainly appears from the motion, any attached exhibits, and the
                record of prior proceedings that the moving party is not entitled to
                relief, the judge must dismiss the motion and direct the clerk to
                notify the moving party. If the motion is not dismissed, the judge
                must order the United States to file an answer, motion, or other


                                                 1
Case: 3:16-cr-00098-TMR-MRM Doc #: 33 Filed: 06/02/20 Page: 2 of 5 PAGEID #: 108




              response within a fixed time, or take other action the judge may
              order.


Litigation History



       On July 16, 2016, the grand jury for this District returned an Indictment charging McComb

as follows:

              On or about April 6, 2016, in the Southern Di strict of Ohio, the
              defendant, DAVID A. MCCOMB, JR., having been convicted of a
              crime punishable by imprisonment for a term exceeding one year,
              specifically:

              (1) on or about April 24, 2003, in Montgomery County, Ohio,
                  Common Pleas Court, Case Number 2003 CR O 1200, of
                  "Aggravated Robbery (deadly weapon);

              (2) on or about April 24, 2003, in Montgomery County, Ohio,
                  Common Pleas Court, Case Number 2003 CR 01088, of
                  Aggravated Robbery (deadly weapon);


              (3) on or about April 24, 2003, in Montgomery County, Ohio,
                  Common Pleas Court, Case Number 2003 CR 00204, of
                  "Burglary;"

              (4) on or about March 8, 2011, in Mahoning County, Ohio, Court
                  of Common Pleas, Case Number 09CR526, of " Intimidation;"

              (5) on or about March 14, 2013, in Montgomery County, Ohio,
                  Common Pleas Court, Case Number 20 12 CR 00366, of
                  "Abduction;"

              did knowingly possess in and affecting commerce, a firearm, to
              wit: a Rossi, caliber .22 pistol, with obliterated serial number.

              In violation of Title 18, United States Code, Section 922(g)(l).


                                                2
Case: 3:16-cr-00098-TMR-MRM Doc #: 33 Filed: 06/02/20 Page: 3 of 5 PAGEID #: 109




(Indictment, ECF No. 3).

       On November 20, 3016, McComb entered into a Plea Agreement with the United States

(ECF No. 20). In the Plea Agreement, McComb agreed to plead guilty to the one count charged

in the Indictment, admitting that he was in fact guilty. McComb admitted

               that the Statement of Facts, which is attached hereto as Exhibit A
               and incorporated herein by reference as though set forth in full, is
               true and correct. The defendant agrees that the Statement of Facts
               establishes guilt of the offense charged beyond a reasonable doubt,
               provides a factual basis for defendant's guilty plea as required by
               Rule 11 (b )(3) of the Federal Rules of Criminal Procedure, and
               constitutes a stipulation of facts for purposes of Section 1 B 1.2( a)
               of the Sentencing Guidelines.

(Plea Agreement, ECF No. 20, PageID 40-41.) Although, as the Plea Agreement recites, the

maximum term of imprisonment for this offense is ten years, the parties agreed that an appropriate

sentence was seventy-seven months. Id. at PageID 41. Paragraph 11 of the Agreement provides:

               11. Defendant also understands that Title 18, United States Code,
               Section 3742 affords a defendant the right to appeal. Nonetheless,
               the defendant knowingly waives the right to appeal the conviction
               and any sentence, including the manner in which that sentence was
               determined, on the grounds set forth in Title 18, United States Code,
               Section 3742 or on any ground whatsoever, in exchange for the
               concessions made by the United States in this plea agreement,
               except that defendant retains the right to appeal if the United States
               files an appeal, or if the Court imposes a sentence above the statutory
               maximum. Defendant also waives his right to attack his conviction
               or sentence collaterally through a post-conviction proceeding,
               including proceedings under 28 U.S.C. § 2255 and 18 U.S.C. §
               3582.

Id. at PageID 44.

       The Statement of Facts attached to the Plea Agreement reads:

               On April 6, 2016, Dayton Police officers on a vehicular patrol
               encountered DAVID A. MCCOMB, JR., standing on a nuisance

                                                 3
Case: 3:16-cr-00098-TMR-MRM Doc #: 33 Filed: 06/02/20 Page: 4 of 5 PAGEID #: 110




               abated property located on East Third Street, in Dayton, Ohio. An
               officer exited the vehicle in an attempt to make contact with
               MCCOMB, and MCCOMB fled. After a brief foot chase, an officer
               apprehended MCCOMB near an alleyway behind a residence on
               South Jersey Street, in Dayton, Ohio. During a subsequent search of
               MCCOMB's person, officers found a Rossi, caliber .22 pistol, in the
               right front pocket of MCCOMB's pants. When recovered from
               MCCOMB, the Rossi, caliber .22 pistol had an obliterated serial
               number.
               The Rossi, caliber .22 pistol was manufactured in Brazil and thus
               had been transported in interstate commerce before reaching
               MCCOMB in Ohio. Prior to his possession of this firearm,
               MCCOMB had been convicted of crimes punishable by
               imprisonment for a term exceeding one year namely: (a) on or about
               April 24, 2003, in Montgomery County, Ohio, Common Pleas
               Court, Case Number 2003 CR 01200, of "Aggravated Robbery
               (deadly weapon);" (b) on or about April 24, 2003, in Montgomery
               County, Ohio, Common Pleas Court, Case Number 2003CR 01088,
               of "Aggravated Robbery (deadly weapon);" (c) on or about April 24,
               2003, in Montgomery County, Ohio, Common Pleas Court, Case
               Number 2003 CR 00204, of "Burglary;" (d) on or about March 8,
               2011, in Mahoning County, Ohio, Court of Common Pleas, Case
               Number 09CR526, of "Intimidation;" and (e) on or about March 14,
               2013, in Montgomery County, Ohio, Common Pleas Court, Case
               Number 2012 CR 00366, of "Abduction."

Id. at PageID 48. In the Statement of Facts, McComb admitted all the elements of the crime of

being a felon in possession of a firearm in or affecting interstate commerce and that the government

could prove those facts beyond a reasonable doubt. That it to say, McComb admitted his “status”

of being a person in the class of persons who have been convicted (not once but on five specific

occasions) of crimes punishable by more than a year in prison, Thus it is unclear how McComb

believes he is entitled to relief under Rehaif.

       An extended analysis of the Rehaif decision and of whether it applies retroactively to cases

on collateral review is unnecessary here, however, because McComb waived his right to file a §

2255 motion in ¶ 11 of the Plea Agreement.
                                                  4
Case: 3:16-cr-00098-TMR-MRM Doc #: 33 Filed: 06/02/20 Page: 5 of 5 PAGEID #: 111




       Because McComb waived his right to seek relief by a Motion to Vacate, the instant Motion

should be dismissed with prejudice. Because reasonable jurists would not disagree with this

conclusion, it is also recommended that Petitioner be denied a certificate of appealability and that

the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should not

be permitted to proceed in forma pauperis.



June 1, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge


                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                 5
